ORDER
On March 29, 1993, the Director of the Office of Lawyers Professional Responsibility filed a petition with this court for the immediate transfer to disability inactive status of respondent Edward B. Dickson. The Director files her petition pursuant to Rule 28(b), Rules on Lawyers Professional Responsibility, which authorizes this court to enter an order without further proceedings upon proof that a lawyer has been found in a judicial proceeding to be a mentally ill, mentally deficient, incapacitated or inebriate person. On March 23, 1993, the trial court in a criminal proceeding in which respondent is the defendant concluded that defendant presently is “mentally ill” and “mentally ill and dangerous” to the public, and ordered that respondent be referred to the Hennepin County District Court, Mental Health Division. Respondent has indicated, through counsel, that he does not object to the Director’s petition and, in fact, agrees to his transfer to disability inactive status.
The Court, having considered all of the facts and circumstances surrounding this matter, NOW ORDERS:
1. That, effective immediately, the respondent, Edward B. Dickson hereby is transferred to disability inactive status, pursuant to Rule 28, Rules on Lawyers Professional Responsibility.
2. That respondent shall not render legal advice or discuss legal matters with clients while on disability inactive status.
3. That any formal disciplinary proceedings against respondent shall be held in abeyance until respondent is transferred from disability inactive status or until further order of this court.
*6114. That respondent shall not be reinstated to the practice of law until after this court has conducted a hearing as provided in Rules 18 and 28(d), Rules on Lawyers Professional Responsibility.
5. That respondent shall comply with Rule 26, Rules on Lawyers Professional Responsibility, and the Director shall assist respondent in sending the notices required by Rule 26 to clients, opposing counsel and tribunals.